JUSTICE HEIPLE, dissenting: In Roman days, it was common and accepted practice to divine life’s mysteries and to foretell future events from an examination of the entrails of birds. Young noblemen were schooled in the art of translating entrails. No less a personage than Caesar Augustus, himself, was a practitioner of this art of augury. Nowadays, however, this art has passed into disuse. There are no practitioners trained to read chicken livers and other organs of bird viscera. Modernity, however, has brought us a substitute tool for divining mysteries and future trends. It is called the Illinois Supreme Court. While opinions as to its efficacy are not uniform, some say it is as reliable as bird entrails. Some say it is better. In any event, it is available to us and should not be ignored. In the area of negligence law, our supreme court has pointed the way with Alvis v. Ribar (1981), 85 Ill. 2d 1, 421 N.E.2d 886, and Coney v. J.L.G. Industries, Inc. (1983), 97 Ill. 2d 104, 454 N.E.2d 197. Both of these opinions are cited in the majority opinion. Having alluded to them, however, the majority declines to extend them to their logical progression. Illinois is now a comparative negligence State. There is no reason not to extend this doctrine to Structural Work Act litigation. The purpose of the Structural Work Act is to require a person having charge of the work to conform to specified standards for the protection of workers. Although the Act is silent on the effect of a plaintiff’s contributory fault, Illinois courts have, in the past, rejected contributory negligence as a defense because it sets up an absolute bar to a plaintiff’s claim which would defeat the remedial purpose of the Act. Schultz v. Henry Ericsson Co. (1914), 264 Ill. 156. Now that the comparative fault has supplanted contributory negligence, a plaintiff’s contributory fault no longer bars his claim. The traditional reasons for disregarding the plaintiff’s conduct are no longer relevant. Comparative fault does not alter the duty owed by a person in charge of the work. It simply reduces the plaintiff’s damages to the extent that his injuries were caused by his own conduct. Application of comparative fault would not defeat the legislative ob- jections of the Act, nor would it run contrary to common law precedent. This is essentially the same rationale used by our supreme court in applying comparative fault to the field of products liability. Coney v. J.L.G. Industries, Inc. (1983), 97 Ill. 2d 104. Such pronouncement is not a radical departure from accepted decisions as the majority seems to suggest. Rather, it is a pronouncement altogether consistent with the recent trend of supreme court cases in the area of comparative fault. There should be no reluctance on the part of this court to apply the concept of comparative fault to the Structural Work Act. Accordingly, I dissent.